UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CELESTINE DANTZLER, :
:Civil Action No. 3:16-CV-2107
Plaintiff, :
(JUDGE MARIANI)
V. :(Chief Magistrate Judge Schwab)
ANDREW SAUL,

Commissioner of Social Security,’

Defendant.

ORDER
AND NOW, THIS _<—¢ DAY OF OCTOBER 2019, upon de novo review

of Chief Magistrate Judge Schwab's Report and Recommendation (“R&R”) (Doc. 19),
Defendant’s objections thereto (Doc. 20) and all other relevant documents, for the reasons
discussed in the simultaneously filed Memorandum Opinion, IT IS HEREBY ORDERED
THAT:

1. The R&R (Doc. 19) is ADOPTED for the reasons set forth therein.

2. Defendant’s objections (Doc. 20) are OVERRULED.

3. The Commissioner of Social Security's decision is VACATED;

 

' Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure and 42 U.S.C. § 405(g),
Commissioner Andrew Saul is automatically substituted as the named defendant in place of the former
Acting Commissioner of Social Security, Nancy A. Berryhill. See Fed. R. Civ. P. 25(d) (“An action does not
abate when a public officer who is a party in an official capacity dies, resigns, or otherwise ceases to hold
Office while the action is pending. The officer's successor is automatically substituted as a party”).
4. The case is REMANDED to the Commissioner for further proceedings consistent
with the analysis set out in the R&R.

5. The Clerk of Court is directed to CLOSE this case.

 
   

(\
Robert D. Mariani /

United States District Judge
